Tilghman C. J.
William Wist-er by his last will and testament bequeathed as follows. [The Chief Justice here read the clause on which this cause depended.] The question is whether the plaintiff is entitled to receive interest on this legacy, during her minority.
Where a legacy is given to a child payable at the age of twenty-one, without mention of interest, the general rule is, that interest shall be allowed from the death of the parent, because it must be supposed, that the parent intended to do his duty, and not leave the child without a maintenance; but this rule does not extend to legacies given to strangers or distant relations, because none but a parent is bound to provide for a child.' Courts of equity have gone great lengths to provide a maintenance for infants who are entitled to legacies payable at a future time. It is said in Harvey v. Harvey, 2 P. Wms. 21, 22, that if one not a parent, gives a legacy to an infant payable at the age of twenty-one, and there is no devise over in case of death before twenty-one, the Court, if the infant has no other means of providing bread, will order part of the legacy to be paid presently, allowiug interest on the *480sum advanced to be'paid out of the remainder of the legacy. This is going a great way, but no harm is done, because interest is allowed on the money advanced, and the infant gets no more in the whole than the principal of the legacy. But if the legacy is devised over in case of death before twenty-one, it would be defeating the will to order payment of any part before the time appointed by the testator. Whatever might be William Wister's reason, it is clear that he had no intention to provide a maintenance lor the children of his nephew during their minority; because he orders the h gacy of each to be put out to int< rest at the end of two years from his death, and the principal and interest to be paid to each respectively, on their attaining the age of twenty-one years. The interest was to accumulate during the minority of each legatee. But what was to become of it, in case of death before the age of twenty-one? That will depend on the latter part of the devise; if any of them died during minority and without issue, the shares of those so d\ ing were to be equally divided among the survivors. What is meant, by the shares? Is it the principal sum of 400/., or the principal, with the interest, which had accrued at the time of the legatee’s death? I have no doubt but that the whole was intended to go to the survivors. What else should be done with the interest? If the deceased legatee left issue, both principal and interest would ^remain in the family; hut if.no issue, who so proper to take, the interest, as the survivors to whom the principal was to go? The word share will very properly comprehend the aggregate sum of principal and interest, and I cannot conceive any reason why the testator should intend to separate one from the other in the devise over. That being the case, it would be a maniitfst violation of the will, to order the payment of the interest to any of the legatees during their minority; it would be paying to one person, what in case of death during minority, was directed by the testator to be paid to another. The withholding the interest may be extremely inconvenient to the legatees, who appear to be pinched for a living, though not entirely destitute of ■ support. But they must remember that their relation from whose bounty these legacies flow, had a right to direct the course of them. His intention is plain, and must not be contradicted. I am of opinion that the plaintiff is not entitled to receive any interest during her minority, and that in case of *481her death without issue and before the age of twenty-one, the executors of William Witter are to pay to the surviving legatees the principal of the plaintiff’s legacy, together with the accumulation of interest.
Yeates J. was unwell, and gave no opinion.
Brackenridge J. concurred with the Chief Justice.
Judgment for defendants.